

115 HCON 81 IH: Directing the President pursuant to section 5(c) of the War Powers Resolution to remove United States Armed Forces from unauthorized hostilities in the Republic of Yemen.
U.S. House of Representatives
2017-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 81IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2017Mr. Khanna (for himself, Mr. Massie, Mr. Pocan, and Mr. Jones) submitted the following concurrent resolution; which was referred to the Committee on Foreign AffairsCONCURRENT RESOLUTIONDirecting the President pursuant to section 5(c) of the War Powers Resolution to remove United
			 States Armed Forces from unauthorized hostilities in the Republic of
			 Yemen.
	
		1.Removal of United States Armed Forces from hostilities in the Republic of Yemen that have not been
			 authorized by Congress
 (a)FindingsCongress finds the following: (1)Congress has the sole power to declare war under article I, section 8, of the Constitution.
 (2)A state of war has not been declared to exist with respect to the conflict between forces led by Saudi Arabia and the United Arab Emirates against the Houthi-Saleh alliance in the Republic of Yemen.
 (3)United States Armed Forces have been involved in hostilities between Saudi-led forces and the Houthi-Saleh alliance, including through assisting Saudi and United Arab Emirates warplanes conducting aerial bombings in Yemen with selecting targets and by providing midair refueling services to such warplanes, amounting to millions of pounds of jet fuel delivered during thousands of Saudi and United Arab Emirates airstrikes.
 (4)According to the Department of State’s Country Reports on Terrorism 2016, the conflict between Saudi-led forces and the Houthi-Saleh alliance is counterproductive to ongoing efforts by the United States to pursue Al Qaeda and its associated forces under the Authorization for the Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note).
 (5)No authorization for the use of United States Armed Forces with respect to the conflict between Saudi-led forces and the Houthi-Saleh alliance in Yemen has been enacted, and no provision of law authorizes the provision of midair refueling services to warplanes of Saudi Arabia or the United Arab Emirates that are engaged in such conflict.
 (6)The conflict between Saudi-led forces and the Houthi-Saleh alliance in Yemen constitutes, within the meaning of section 4(a)(1) of the War Powers Resolution (50 U.S.C. 1543(a)(1)), either hostilities or a situation where imminent involvement in hostilities is clearly indicated by the circumstances into which United States Armed Forces have been introduced.
 (b)Removal of Armed ForcesPursuant to section 5(c) of the War Powers Resolution (50 U.S.C. 1544(c)), Congress hereby directs the President to remove United States Armed Forces from hostilities in the Republic of Yemen, except United States Armed Forces engaged in operations directed at Al Qaeda in the Arabian Peninsula or associated forces, by not later than the date that is 30 days after the date of the adoption of this concurrent resolution (unless the President requests and the Congress authorizes a later date), and unless and until a declaration of war or specific authorization for such use of United States Armed Forces has been enacted.
			